﻿ At the outset. Sit, let me, on behalf of the delegation of the Kingdom of Morocco, extend to you most sincere congratulations on your election to the presidency of the Assembly. I am convinced that your experience and the many different responsible posts you have held represent the best possible guarantee for the successful completion of our work. Through your election the Assembly has paid a special tribute-to Nigeria, a brother country with which Morocco maintains very friendly ties.
I should also like to express our appreciation to your predecessor for the wisdom with which he guided the work of the forty-third session. Let me also take this opportunity to express to Mr. Javier Perez de Cuellar, the Secretary-General of our Organization, our sincere thanks for the efforts he has made towards reducing tensions and strengthening peace and security throughout the world. 
The current situation across the globe calls for œ to stop and think. Indeed, out world is on the threshold of a new, more promising era, one in which dialogue and understanding would appear to prevail over confrontation.
Within this framework, out Organization, which has come of age, remains an irreplaceable instrument for leading the international community to greater harmony and justice between nations.
It is gratifying that the consolidation of peace is gradually gaining ground nowadays. The conclusion, in December 1987, of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles, the beginning of negotiations between the two super-Powers to reduce the numbers of strategic nuclear weapons, and the resumption of negotiations to prohibit underground nuclear testing have, in this connection, marked a decisive turning-point. The latest developments announced last week before the General Assembly by President Bush and the Minister for Foreign Affairs of the USSR confirm this trend. None the less the fact remains that the progress made falls short of the progress the international community would wish to see take place in so fat as disarmament is concerned. On the other hand, beyond the danger threatening mankind in terms of the existence of enormous means of destruction one must never cease to remind oneself that resources, no less enormous, that are wasted on excessive armament, could certainly be better invested in helping much of humanity to emerge from want and misery.
Morocco has taken cognisance, with full interest, of the proposals made and initiatives launched by various European countries in the context of reducing arms across Europe and the establishment of a climate of confidence among States of that continent, which continues to be the theatre of operation of the two major military alliances, even its special position reflecting its geo-political situation, Morocco cannot remain indifferent to all that affects peace and security in the Mediterranean, inasmuch as peace in that region is closely linked with peace all over the European continent, as has been emphasized in the numerous resolutions of the General Assembly as well as in the successive declarations issued by the Movement of Non-Aligned Countries.
Given this fact, the Kingdom of Morocco hopes to see concrete steps taken in the near future in the field of disarmament to transform the Mediterranean into a zone of peace, security and co-operation, free from any disputes and confrontations.
We likewise hope that this detente will spur progress at the Conference on Disarmament in Geneva and enable it to overcome its present period of stagnation and thereby make it possible for productive negotiations to be held with a view to arriving at those agreements we are impatiently awaiting, including an agreement to ban chemical weapons.
We should have liked to have seen the region of the Middle East benefit in turn from the encouraging climate of detente now evident in international relations in all parts of the world. But we must note that the intransigence shown by Israel and its blocking of all serious initiatives launched by the Arab side, compel us to give up all grounds for optimism.
As the General Assembly will recall the Arab States at the Twelfth Arab Summit Conference held at Fez in 1982, adopted a comprehensive Peace Plan, which was received favourably by the international community. The peaceful solution of the problem has been consecrated by the attitude adopted by the Palestine National Council in last November as well as the statements made by the President of the State of Palestine last December before the General Assembly meeting in Geneva.
That peaceful approach enjoyed the backing and encouragement of the entire international community.
At the Arab summit held last May in Casablanca to which Morocco played host, the Arab States reaffirmed their adherence to a political solution. They recalled that any settlement roust be based on: Israel's total withdrawal from all Palestinian and Arab territories occupied since 1967, including first and foremost the Arab Al-Quds; the restoration of the inalienable national rights of the Palestinian Arab people, including their right to return to their homeland, self-determination, and the establishment  of their own independent State in Palestine; and the convening of an international peace conference on the Middle East with the participation of the five permanent members of the Security Council and all parties to the conflict including the representatives of the State of Palestine, on an equal and independent footing in order to achieve a comprehensive and just solution of the conflict in accordance with Security Council resolutions 242 (1967) and 338 (1973) end all the other pertinent United Nations resolutions, as well as the restoration of the national inalienable rights of the Palestinian people and granting security guarantees to all countries of the region, including the State of Palestine.
The summit also decided to support the Palestinian position on the question of the elections so that they could take place after the Israeli withdrawal from occupied Palestinian territories under international control and within the context of a comprehensive peace.
The fact that the intifadah has been going on for almost two years now notwithstanding all the repressive end terrorist means employed by Israel, has highlighted the desperate struggle of the Palestinian people to spare no sacrifice to regain their dignity end defend their homeland.
The time has come for Israel to put an end to its intransigent policy and to respond to the repeated appeals being launched by the international community in favour of holding a peace conference. Morocco firmly believes that the path of dialogue is the only one that can establish peace in that part of the world.
Lebanon, whose very name until recently was synonymous with tolerance and coexistence, is living today an indescribable tragedy. Morocco, which has so many close ties with that brother country, cannot remain indifferent to the tragedy of the Lebanese people.
As part of the efforts being constantly made by the Arab States to resolve the Lebanese crisis the last summit meeting at Casablanca decided to establish a tripartite committee composed of His Majesty King Hassan IÎ, the Guardian of the Holy Places, His Majesty King Fahd Ben Abdul-Aziz, and His Excellency, President Chadli Bendjedid. The committee has been striving to put an end to hostilities and to lay the foundations for national reconciliation. To that end it has been able to put forward a plan aimed at bringing about an immediate cease-fire and making possible a propitious climate of security that would make possible the adoption of the measures necessary to restore constitutional institutions to Lebanon.
The Tripartite Committee has succeeded in establishing a cease-fire, and the resulting security committee that emanated from it has worked to ensure that the cease-fire is respected. The positive positions taken by the parties concerned at the meeting of the Lebanese Parliament provide grounds for optimism. We hope the parties will be able to bring about constitutional reform on the basis of the draft document submitted by the Tripartite Committee·, reform that would take account of economic political and social developments in the com try.
The international community is duty-bound to help Lebanon overcome its ordeal and reach national reconciliation. It must also support legality in Lebanon, based on concord, and consolidate efforts by the State of Lebanon to put an end to Israeli occupation and exercise full sovereignty over all Lebanese territory with a view to protecting its security and stability on its own, as stipulated by the Casablanca Summit Conference.
Morocco is satisfied that the cease-fire between two brother countries, Iraq and Iran, has held, under the terms of Security Council resolution 598 (1987). We sincerely hope that the provisions of that resolution will be implemented fully in the near future, and that lasting peace between the two countries will be achieved
While Morocco hailed the withdrawal of Soviet forces from Afghanistan, it cannot but regret that the war drags on. We hope that Afghanistan will regain full sovereignty, its non-aligned status and its freedom to make the political and economic choices it deems necessary for its development, without foreign intervention or pressure.
With respect to the Cambodian question, we hope that peace efforts by all parties of goodwill will continue. In that respect, we welcome the Paris Conference, which enabled all the patties to join in dialogue with a view to finding a just and lasting solution to the problem that would guarantee the withdrawal of foreign forces and give the Cambodian people the opportunity to take charge of its own affairs.
With the same interest, we follow events, in Cyprus and hail the efforts of the Secretary-General, which aim at ensuring that the dialogue continues between the two communities that make up that non-aligned country and that peace be established within the framework of its territorial integrity and on the basis of respect for the interests of both its communities.
The countries of Central America whose efforts resulted in the Tela agreement, are worthy of all our encouragement and support. We sincerely hope that this agreement will be implemented and that the peoples of the region will finally emerge from the cycle of despair and regain peace and stability.
The southern half of the African continent is on the threshold of a historic event for which it has ceaselessly striven. The strenuous efforts made everywhere and, in particular, the enormous sacrifices endured by the Namibian people have at last begin to bear fruit. We are thus witnessing the crumbling of the last Bastion of colonialism in Africa, with the 1 April 1989 commencement of the process envisaged by the peace plan for the independence of Namibia set out in Security Council resolution 435 (1978). I am sure difficulties may surface, but we remain convinced that the path leading the heroic Namibian people to freedom and independence cannot be blocked. Given the wisdom and determination of the Secretary-General, we are certain that the Namibian independence process will proceed in accordance with the wishes of all peace-loving peoples.
Mr. Sam Nujoma's recent visit to Morocco and his meeting with His Majesty King Hassan II reflect again the steadfast support my country has always lent the Namibian people and the South West Africa People's Organization (SWAPO), as well as our desire to establish ties of constructive co-operation with a free and independent Namibia. Equally, Morocco cannot but voice its gratification over the climate of reconciliation that is beginning to emerge in Angola. We hope that the efforts that led to the Gbadolite meeting in Zaire will continue until all Angolans can live in peace and harmony. For its part, Morocco will remain faithful to its commitment to contribute to all endeavours to secure the unity of the Angolan people and enable them to devote themselves exclusively to achieving development and prosperity.
The deteriorating situation in South Africa continues to be of concern to the international community because of its grave and negative effect on the elite of detente that is beginning to emerge in the region. Morocco remains convinced that the international community, as it followed with anxiety the developments in South Africa over the past few weeks, should remain vigilant until the disappearance of apartheid and the establishment of a democratic regime respectful of human dignity and fundamental rights.
Since the last session of the General Assembly our region has made major strides towards the long-cherished goal of peace. Our peoples have constantly been aware of belonging to one linguistic and religious community and of sharing the same cultural values.
The establishment of the Arab Maghreb Union, therefore, is an imperative, given the nature of the economic and social problems which face our countries, and whose solution requires joint efforts in a regional framework - the more so since current world trends point in the direction of regional integration as a means of standing up to the many challenges we face and as a necessary element for peace, harmony and stability
The efforts begun by the five Maghreb Heads of State at their first summit meeting, held at Zeralda, were crowned with the signing, on 17 February 1989 at Marrakech of the Treaty establishing the Arab Maghreb Union comprising Algeria, Libya, Mauritania, Tunisia and Morocco. The Treaty is intended to strengthen the fraternal ties that unite the States members of (the Union and their peoples, and to achieve progress and prosperity for their respective societies, along with the defence of their rights. It is intended also to contribute to preserving a peace based on justice and equity. 'To that end, the Arab Maghreb Union will pursue a joint policy in various spheres and strive gradually to bring about among our countries free circulation of goods, persons and capital, in conformity with the programme of action adopted by the Heads of State.
Since the Treaty establishing the Arab Maghreb Union was signed, sustained efforts have been in full swing with a view to developing the Maghreb Integration to the fullest, and making it a reality In every sphere. That Is why hand In hand with the establishment of the Union's institutional bodies we have been working to implement the programme of action.
As regards the Union's relations with other regional groups, we declare our determination to strengths ties of co-operation and co-ordination with the Arab Co-operation Council and the Gulf Co-operation Council, on the basis of the common values and purposes that unite us. We also declare our determination to strengthen our co-operation with other economic groupings of our continent, as that is the best way towards broader regional integration.
The same strong determination prompts us to establish effective co-operation with the European Economic Community (EEC), which is moving towards having a single market. The setting up of the Arab Maghreb Union will, of course, facilitate co-operation between the two communities and lead to a more fruitful dialogue that is compatible with the strong economic ties existing between them. We also look forward to establishing economic co-operation with the Council foe Mutual Economic Assistance (CMBA) and other regional groups.
Starting from its oft-reiterated commitment to see the problem of the so-called Western Sahara resolved by the holding of a referendum on self-determination under the auspices of the United Nations, Morocco agreed in principle on 30 August 1988 to the Secretary-General's peace plan.
Pursuing his efforts to implement that plan, Mr. Javier Perez de Cuellar visited our region last June to hold talks with the various parties concerned. As a result of that visit the Secretary-General set up a technical commission which he entrusted with working out the arrangements of implementing the plan.
For its part, Morocco will continue to support the efforts of the Secretary-General as well as those of the current Chairman of the Organization of African Unity. Although the international situation has become relatively more relaxed, the world's economic situation offers not the least glimmer of hope. Political stability will remain fragile so long as it is not accompanied by economic improvements and especially if development continues to be the prerogative of the North.
The problems of the South have worsened: to the deterioration in the terms of trade  the rising tide of protectionism, the fall in commodity prices and the fall in the net-flow of resources from abroad we must add the spectre of debt that undermines all the efforts of the developing countries.
In the long run, the widening of the gap between North and South can also have negative effects on the economies of the developed countries themselves. Hence out collective responsibility to face up to the problems of underdevelopment that beset the countries of the South. Our duty is to spare no effort in rescuing the numerous developing countries trapped in this tragic situation.
It is well known today more than ever before, that it is no longer enough to adapt stop-gap measures with regard to the present order. What we need is a thorough re-examination that will enable us to restructure the world economy, taking into account the interests of both sides within a framework of sincere co-operation.
In that connection, the Ministerial Conference of the Group of 77 that was held in Caracas this year responsibly drew up a list of priorities and launched an appeal for a genuine dialogue between North and South that will serve the interests of the international community as a whole.
We are hopeful that the special session of the General Assembly on development questions planned for next year will not be a missed opportunity and that it will enable us to pool our efforts in order to adopt concrete measures that will lead to more balanced international economic relations.
Although we consider North-South co-operation to be a vital factor for world economic balance, we also feel that South-South co-operation is an indispensable factor. In addition to the fact that such co-operation gives concrete meaning to the concept of solidarity among countries, it also enables them to benefit fully from the complementarity of their resources and from their diverse individual potentials.
Morocco has made such co-operation with the developing countries a pivotal concept in its external relations. Indeed, we believe that South-South co-operation can be an important factor in restoring balance to world economic relations.
Morocco's increasing co-operation with fraternal countries on the African continent is the best example of our faith in South-South co-operation  d of our desire to translate that faith into a concrete reality. Thus, our country acted as host last March to the first ministerial conference on co-operation in marine resources held by the coastal African States on the Atlantic seaboard.
The conference examined the potential of co-operation, which could benefit all the countries concerned, without overlooking the interests of the land-locked African countries. It is a living example of South-South co-operation and a clear illustration of what our countries can accomplish in such vital areas.
The deterioration of the environment has become a world-wide concern. Indeed, desertification, the damaging effects of acid rain, the accumulation of dumped toxic substances and the increase in the release of carbonic gases now diffused in the atmosphere have further compounded the development problems with which two thirds of mankind ate already grappling. Such a situation calls for effective international co-operation to adopt the necessary measures. For that reason, the World Climate Conference scheduled for next year and the United Nations Conference on the Environment and Development scheduled for 1992 must be carefully planned.
In that connection, Morocco, which took the initiative with other States to make the Organization aware of the problem of natural disasters, is especially pleased to see the International Decade for the Reduction of Natural Disasters beginning next year.
The scourge of drugs is another phenomenon that requires the mobilization of the entire international community, particularly since recent tragic events in Colombia have shown the extent to which drug-traffickers will go. International co-operation is indispensable if we are to meet this new challenge. On the threshold of the third millennium, the world is undergoing a profound structural change - ideological and political, economic and social, scientific and technological. The problems it is facing - whether they relate to the debt crisis, environmental degradation, or the struggle against drugs - will henceforth have to be tackled on a global scale. International solidarity has indeed become an imperative. It must prompt us to work more closely together in managing world affairs. We have the machinery to achieve that goal - the United Nations. It is our duty - especially since we are all aware of the positive role the Organization is playing - to strengthen it and to give it the means to assume those new responsibilities we wish to confer upon it, so that peace and prosperity may reign throughout the world.
In conclusion, I wish the President the fullest measure of success in his work, and hope that we shall indeed make greater strides towards our goals, the essential aspirations shared by all mankind.
